Citation Nr: 1024291	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right shoulder 
rotator cuff syndrome with degenerative arthritis.

2.  Entitlement to service connection for right shoulder 
rotator cuff syndrome with degenerative arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ankle 
degenerative arthritis with lateral instability.

4.  Entitlement to service connection for left ankle 
degenerative arthritis with lateral instability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
degenerative arthritis and patellofemoral degenerative 
arthritis.

6.  Entitlement to service connection for right knee 
degenerative arthritis and patellofemoral degenerative 
arthritis.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
degenerative arthritis with bipartite patella and 
patellofemoral degenerative arthritis.

8.  Entitlement to service connection for left knee 
degenerative arthritis with bipartite patella and 
patellofemoral degenerative arthritis.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
January 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.

This case has a protracted history.  In a March 1984 rating 
decision, the RO denied service connection for a right 
shoulder condition, a left ankle condition, and a bilateral 
knee condition.  The Veteran filed a notice of disagreement 
(NOD) in May 1984, and the RO submitted a statement of the 
case (SOC) later that month.  However, the Veteran did not 
perfect any of the claims by filing a substantive appeal.  
See 38 C.F.R. § 20.200.  

In February 1987, the Veteran filed a claim for service 
connection for a left knee condition.  In a March 1987 
administrative decision, the RO denied service connection, 
finding that no new and material evidence had been submitted.  
The Veteran did not file an NOD.  

In October 1990, the Veteran requested that his claim for 
service connection for a bilateral knee condition be 
reopened.  In an April 1991 rating decision, the RO denied 
service connection, finding that no new and material evidence 
had been submitted.  The Veteran did not file an NOD.  

In December 1996, the Veteran filed a claim for service 
connection for a bilateral knee condition and a right 
shoulder condition.  In a June 1997 rating decision, the RO 
denied service connection, finding that no new and material 
evidence had been submitted.  The Veteran did not file an 
NOD.  

In February 2001, the Veteran filed a claim for service 
connection for a torn muscle of the right shoulder and torn 
cartilage in both knees.  In a September 2001 rating 
decision, the RO denied service connection, finding that no 
new and material evidence had been submitted.  

In September 2004, the Veteran a claim for a torn muscle of 
the right shoulder.  In a January 2005 administrative 
decision, the RO denied service connection, finding that no 
new and material evidence had been submitted.  

In August 2005, the Veteran submitted copies of service 
treatment records that reportedly supported his "shoulder 
and leg injuries."  The RO construed this statement as a 
request to reopen claims for service connection for residuals 
of a right shoulder torn muscle, a left ankle condition, and 
residuals of torn cartilage of both knees.  In a November 
2005 rating decision, the RO declined to reopen claims for 
service connection for residuals of a right shoulder torn 
muscle, a left ankle sprain, and residuals, torn cartilage of 
both knees.  The Veteran timely filed an NOD in November 
2005.  The RO provided an SOC in March 2006, and the Veteran 
timely filed a substantive appeal in April 2006. 

The issues on the title page have been recharacterized to 
better reflect the evidence of record. 

In June 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claim 
folder.

On appeal in August 2007, the Board remanded the case for 
further development.


FINDINGS OF FACT

1.  The RO initially denied service connection for a left 
ankle condition, right shoulder condition, and a bilateral 
knee condition in a March 1984 rating decision; the Veteran 
did not appeal that decision and it is now final.

2.  The RO denied the Veteran's application to reopen his 
claims for service connection for a right shoulder condition 
and a bilateral knee condition in a September 2001 decision; 
the Veteran did not appeal that decision and it is now final.

3.  In August 2005, the Veteran filed an application to 
reopen his claim for service connection for a left ankle 
condition.

4.  In August 2005, the Veteran filed an application to 
reopen his claims for service connection for a right shoulder 
condition and a bilateral knee condition.

5.  Evidence received since the March 1984 decision is not 
cumulative and raises a reasonable possibility of 
substantiating the left ankle claim.

6.  Evidence received since the September 2001 decision is 
not cumulative and raises a reasonable possibility of 
substantiating the right shoulder, right knee, and left knee 
claims.

7.  Right shoulder rotator cuff syndrome with degenerative 
arthritis 
at least as likely as not was first manifested during active 
duty service.

8.  Left ankle degenerative arthritis with lateral 
instability at least as likely as not was first manifested 
during active duty service.

9.  Right knee degenerative arthritis and patellofemoral 
degenerative arthritis at least as likely as not was first 
manifested during active duty service.

10.  Left knee degenerative arthritis with bipartite patella 
and patellofemoral degenerative arthritis at least as likely 
as not was first manifested during active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
March 1984 RO decision and the claim of entitlement to 
service connection for left ankle degenerative arthritis with 
lateral instability is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for left ankle 
degenerative arthritis with lateral instability are met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  New and material evidence has been received since the 
September 2001 RO decision and the claim of entitlement to 
service connection for right shoulder rotator cuff syndrome 
with degenerative arthritis is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

4.  The criteria for service connection for right shoulder 
rotator cuff syndrome with degenerative arthritis are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  New and material evidence has been received since the 
September 2001 RO decision and the claim of entitlement to 
service connection for right knee degenerative arthritis and 
patellofemoral degenerative arthritis is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

6.  The criteria for service connection for right knee 
degenerative arthritis and patellofemoral degenerative 
arthritis are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

7.  New and material evidence has been received since the 
September 2001 RO decision and the claim of entitlement to 
service connection for left knee degenerative arthritis with 
bipartite patella and patellofemoral degenerative arthritis 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).

8.  The criteria for service connection for left knee 
degenerative arthritis with bipartite patella and 
patellofemoral degenerative arthritis are met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veteran's claims to reopen service connection for a right 
shoulder condition, a left ankle condition, and a bilateral 
knee condition based on new and material evidence have been 
considered with respect to VA's duty to notify and assist, 
including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given 
the Board's finding that new and material evidence has been 
secured to reopen his claims, no conceivable prejudice to the 
Veteran could result from this adjudication, regardless of 
whether the Veteran has been provided the notice and 
assistance required by law and regulation.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and Material Evidence

The RO originally denied service connection for a left ankle 
condition in March 1984 on the basis that the in-service left 
ankle sprain was acute and left no disabling residuals.  The 
Veteran filed a notice of disagreement, but not a substantive 
appeal, and therefore the decision became final.  See 38 
C.F.R. § 20.200 (appeal before Board consists of timely filed 
notice of disagreement in writing and, after the issuance of 
a statement of the case, a substantive appeal).  

The RO declined to reopen the claims for service connection 
for a right shoulder condition and a bilateral knee condition 
in September 2001 on the basis that (1) the in-service right 
shoulder injury was acute and left no disabling residuals, 
and (2) bilateral knee problems were not noted during 
service.  The Veteran did not file a notice of disagreement 
and the decision became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2009).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the March 1984 and September 2001 
rating decisions include a July 2009 VA joints examination 
report, which contains diagnoses of right shoulder, left 
ankle, and bilateral knee disabilities and relates each 
disability to service.  This evidence is new, material, and 
raises a reasonable possibility of substantiating the service 
connection claims.  38 C.F.R. § 3.156(a).  Reopening of the 
right shoulder, left ankle, and right knee, and left knee 
claims is warranted.  

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a right shoulder 
disability, a left ankle disability, and a bilateral knee 
disability.  He claims that he injured his right shoulder 
while pulling on a rope during officer candidate school 
(OCS); that he injured his left ankle playing basketball 
during service; and that his knee disabilities are the result 
of standing at attention too long and/or running during 
service.

Service treatment records (STRs) include an August 1981 OCS 
examination report, which discloses a normal evaluation of 
all systems.  In September 1982, the Veteran complained of 
pain in his joints, especially his right shoulder.  No 
swelling was noted.  The assessment was rotator cuff pain 
right shoulder/chondromalacia.  In November 1982, the Veteran 
injured his left ankle while playing basketball.  He stated 
he felt a "pop."  There was minor swelling along the outer 
front ankle.  There was full range of motion and tenderness 
upon palpation.  X-rays showed "no obvious sign of ankle 
injury."  The assessment was ankle sprain.  The Veteran 
received follow-up treatment a few days later.  The clinician 
noted mild discoloration and increased pain upon range of 
motion.  X-rays showed slight degenerative changes in the 
left ankle joint.  The clinician recommended no 
weightbearing.  A December 1982 record indicates that the 
Veteran complained that his legs hurt when standing too long.  
A January 1983 discharge examination discloses a normal 
clinical evaluation of all systems, except for pes planus.  
On the accompanying medical history report, the Veteran wrote 
"health is basically good, except for aching feet, ankles 
and knees . . ."  He reported problems with cramps in his 
legs, foot trouble, pulled and strained muscles, and muscle 
and joint pains.

A February 1984 VA examination report shows that the Veteran 
complained that his right shoulder hurt whenever he picked up 
heavy objects or slept on his right side.  He denied any 
residual problems from his left ankle sprain.  He also 
complained of knee pain when he ran or stood too long.  Upon 
examination, there was no atrophy and normal range of motion 
of the right shoulder.  There was good ligament stability of 
the left ankle and normal range of motion.  With respect to 
the knees, there was normal stability, normal range of 
motion, and moderate crepitation bilaterally on flexion and 
extension.  No muscle atrophy was noted.  X-rays of the right 
shoulder, left ankle, and right knee showed no specific 
abnormalities.  The examiner diagnosed:  (1) residuals, right 
shoulder strain; (2) residuals, sprained left ankle; and (3) 
bilateral knee pain by history.

VA treatment records show that the Veteran was hospitalized 
for an infection in his right leg in January 1987.  The 
Veteran fractured his right leg in 1991, after which he 
developed osteomyelitis; he was still being followed in 
February 1992.  A December 1996 record shows that the Veteran 
complained of pain in his right shoulder and bilateral knees.  
He reported being run over by a car in 1988.  

A June 2001 VA examination report shows that the Veteran 
reported injuring his right shoulder while pulling on a rope 
during OCS.  He complained that his right shoulder ached 
fairly frequently and was somewhat painful whenever he threw 
a ball or did strenuous activities.  The Veteran reported 
that his knees first started hurting during physical 
training, particularly when running.  He complained that his 
knees became stiff whenever he was immobile for a period of 
time, and that he had to "work it out."  His knees also 
hurt whenever he did a lot of walking or running.  Upon 
examination, the Veteran's gait was normal.  There was normal 
range of motion in the right shoulder, and no evidence of 
atrophy, weakness or limitation.  The knees appeared normal.  
Range of motion was from 0-135 or 140 degrees extension and 
flexion.  There was "a very fine [crepitus]" noted 
intermittently with flexion and extension of both knees.  The 
knees were stable, and no effusion was noted.  The examiner 
diagnosed (1) residuals of torn muscle, right shoulder, 
without any significant disability, and (2) residuals of torn 
cartilage, both knees, without any significant disability.  
X-rays taken after the physical examination showed mild 
degenerative changes in the right shoulder and both knees.  
In an addendum, the examiner stated that the X-ray findings 
did not change his opinion.  There is no indication that the 
examiner reviewed the claim file.

In a September 2004 correspondence, the Veteran stated that 
after he injured his right shoulder during service, he was 
told it would never heal.  He claimed that his right shoulder 
had gotten worse since service, and that the pain kept him 
awake at night.  

In his April 2006 Form 9, the Veteran stated that he was told 
during service that he would need surgery on both knees.  He 
wrote "I suffer more and more pain from the injuries as I 
get older.  I have great difficulty moving around, especially 
early in the morning."

Private treatment records establish that the Veteran was 
treated for bilateral knee pain in September 2007.  X-rays 
showed significant degenerative changes with loss of joint 
space, osteophyte formation, and loss of contour.  No 
fractures were noted.  An October 2007 MRI of the right leg 
showed a prior tibial fracture as well as an old fracture 
through the proximal right fibula.
 
A November 2007 lay statement from the Veteran's parents 
contains the following statement:

Before entering Navy Officers Candidate School our 
son [the Veteran] had never complained to us about 
pain in the knees, ankles, or shoulders.  However, 
after coming home from the Navy in 1983 he 
complained often about pain in his knees and right 
shoulder.  He mentioned many times that while in 
Athens, Georgia (Navy Supply Corps School) the 
doctor told him he needed surgery on both knees and 
that he had a torn muscle in his right shoulder 
that would never heal.

A July 2009 VA joints examination report shows that the 
Veteran had a normal gait.  The examiner noted "obvious 
deformity and old split thickness skin grafting on the right 
leg from an open tibial fracture which took 3 or 4 years to 
heal."  The Veteran was able to squat to 80 degrees x 3 with 
complaints of pain in both knees behind the patellae and 
medially.  He complained that his left ankle "wants to give 
way and rolls."  The examiner noted that the Veteran 
indicated an inversion type spraining position.  Examination 
of the knees showed supine motion 0 to 130 degrees 
bilaterally.  There was patellofemoral grind and tenderness 
bilaterally.  There was no heat, swelling, or instability.  
There was also patellofemoral crepitation.  Examination of 
the left ankle showed dorsiflexion to 5 degrees, plantar 
flexion to 25 degrees, inversion to 20 degrees, and eversion 
to 0 degrees.  There was tenderness over the lateral aspect 
of the left foot.  The examiner wrote "I cannot demonstrate 
instability but he is tender over the anterior talofibular 
ligament."  Examination of the right shoulder showed forward 
flexion to 165 degrees and abduction to 160 x 3.  Internal 
rotation was 40 degrees, and external rotation was 30 
degrees.  The Veteran was neurovascularly intact in the upper 
and lower extremities.

X-rays were requested and showed (1) medial joint line 
narrowing and the heel tibia and fibular fracture, 
patellofemoral degenerative disease of the right knee with 
spurring above and below; (2) medial joint line narrowing 
plus spurring plus a bipartite patella with patellofemoral 
degenerative disease above and below; (3) left ankle 
interosseous membrane scarring and deformity from an old 
sprain, as well as degenerative change in the ankle joint 
both medially and laterally; and (4) right shoulder glenoid 
and acromioclavicular spurring, degenerative type changes.

The examiner reviewed the claim file.  He noted that the 
Veteran was treated during service for a right shoulder 
injury, a left ankle injury, and bilateral knee discomfort.  
He also noted that the Veteran "later complained of [these 
conditions] and these records are noted in his C-file as 
well."  The examiner diagnosed (1) right shoulder rotator 
cuff syndrome with degenerative arthritis in the shoulder and 
acromioclavicular joint; (2) left ankle degenerative 
arthritis with lateral instability; (3) right knee 
degenerative arthritis and patellofemoral degenerative 
arthritis; and (4) left knee degenerative arthritis with 
bipartite patella and patellofemoral degenerative arthritis.  
He opined:

After reviewing his history, his C-file, examining 
the patient and going over his X-rays, it is my 
opinion his diagnoses above are all as likely as 
not related to events which occurred when he was in 
the service which I have outlined in detail above, 
from the C-file as well as from his oral history 
today.

The medical evidence supports a finding that the Veteran's 
present right shoulder, left ankle, and bilateral knee 
disabilities are related to his service.  Specifically, the 
record shows a current diagnosis of right shoulder rotator 
cuff syndrome with degenerative arthritis, left ankle 
degenerative arthritis with lateral instability, right knee 
degenerative arthritis and patellofemoral degenerative 
arthritis, and left knee degenerative arthritis with 
bipartite patella and patellofemoral degenerative arthritis.  
The Veteran was treated during service for right shoulder 
pain, left ankle pain, and bilateral leg pain.  He has 
complained of these disabilities since service.  Finally, a 
medical finding relates the Veteran's present disabilities to 
service.  

The Board recognizes that the February 1984 and June 2001 
examiners found no current disabilities.  The requirement for 
service connection that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim even though the disability resolves 
prior to the Secretary's adjudication of the claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The July 
2009 VA examiner found the existence of right shoulder, left 
ankle, and bilateral knee disablement during the course of 
the instant claim.  

Accordingly, service connection for right shoulder rotator 
cuff syndrome with degenerative arthritis, left ankle 
degenerative arthritis with lateral instability, right knee 
degenerative arthritis and patellofemoral degenerative 
arthritis, and left knee degenerative arthritis with 
bipartite patella and patellofemoral degenerative arthritis  
is warranted.


ORDER

New and material evidence has been submitted and the petition 
to reopen the claim for service connection for right shoulder 
rotator cuff syndrome is granted.

New and material evidence has been submitted and the petition 
to reopen the claim for service connection for left ankle 
degenerative arthritis with lateral instability is granted.

New and material evidence has been submitted and the petition 
to reopen the claim for service connection for right knee 
degenerative arthritis and patellofemoral degenerative 
arthritis is granted.

New and material evidence has been submitted and the petition 
to reopen the claim for service connection for left knee 
degenerative arthritis with bipartite patella is granted.

Service connection for right shoulder rotator cuff syndrome 
with degenerative arthritis is granted.

Service connection for left ankle degenerative arthritis with 
lateral instability is granted.

Service connection for right knee degenerative arthritis and 
patellofemoral degenerative arthritis is granted.

Service connection for left knee degenerative arthritis with 
bipartite patella and patellofemoral degenerative arthritis 
is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


